Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 4/7/2021, with respect to Claims 1-18 have been fully considered and are persuasive.  The 35 USC § 103 of Claims 1-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Shutou et al., (KR10-2008-0063347), of record, disclose “a polarizing plate (Figure 1) comprising: a polarizing film (11, Figure 1), a first adhesive layer (15, Figure 1), a first optical compensation layer (12, Figure 1), and a second optical compensation layer (13, Figure 1) stacked in the stated order;” and Kye et al., (US 2008/0268182 A1), of record, disclose “a polarizer (130, Figure 2) and adhesive (abstract) with a second adhesive layer (second bonding layer 200, Figure 3; see also ¶[0028]);” and Han et al., (WO 2016-085072 A1) disclose “the polarizing plate (polarizer protective layer, Summary of the Invention, paragraph 8) has an elastic modulus of about 100 MPa to about 1,000 MPa (1,000 MPa-2,000 MPa, Summary of the Invention, paragraph 8), as measured on a surface of the second optical compensation layer at 25°C using a microindenter (Summary of the Invention, paragraph 8);” Shutou et al., in view of Kye et al., and Han et al., fail to teach or suggest wherein the second adhesive layer has a tensile modulus of about 0.1 MPa to about 3 MPa at 25°C.”
With respect to claims 2, 3, and 5-18, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872